Citation Nr: 0947088	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-06 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for herpes.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as right shoulder 
injury with pain radiating into neck and cervical spine 
causing headaches).

3.  Entitlement to service connection for tinea versicolor of 
the neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In an August 2009 statement, the Veteran indicated that she 
is seeking reconsideration of a vocational rehabilitation 
claim.  That claim is not before the Board, and is referred 
to the RO for appropriated action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran's herpes is manifested by outbreaks of 
genital herpes which are treated by the oral medication 
famcyclovir; there is intermittent systemic therapy with 
immunosuppressive drugs for a total duration of less than six 
weeks during any continuous 12-month period of this claim.  

2.  Any degenerative disc disease of the cervical spine 
(claimed as right shoulder injury with pain radiating into 
neck and cervical spine causing headaches) existing during 
the pendency of this claim was not present in service and is 
not etiologically related to service.

3.  Any tinea versicolor of the neck existing during the 
pendency of this claim was not present in service and is not 
etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no 
more, for herpes have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7806, 
7820 (2009).

2.  Degenerative disc disease of the cervical spine (claimed 
as right shoulder injury with pain radiating into neck and 
cervical spine causing headaches) was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Tinea versicolor of the neck was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran filed her original claim 
in November 2005.  She was provided appropriate VCAA notice 
initially in December 2005, and additional notice, to include 
notice with respect to the effective-date and disability 
elements of the claims, by letters mailed in March, April and 
May 2006.  Service connection for herpes was granted and a 0 
percent rating was assigned in a March 2006 rating decision.  
The Veteran was provided complete notice prior to the initial 
adjudication of the claims for service connection for disc 
disease and tinea versicolor in June 2006.  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran was scheduled for VA 
examination in connection with her claims in June 2007, and 
failed to report for the examinations.  The Veteran's 
representative, in a November 2009 brief, argued that the 
Veteran should be rescheduled for additional examinations 
because the VA did not fulfill its duty to inform the Veteran 
as to the consequences of failing to report.  However, a June 
8, 2007, letter to the Veteran did inform her that the 
failure to report for the examinations could have a 
detrimental effect on the outcome of her claims.  
Furthermore, although she has communicated with the VA since 
failing to report for the examinations, she has not explained 
why she failed to report for the examinations nor indicated 
that she is willing to report for an examination if one were 
to be rescheduled.  The Court has held that, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Due to the Veteran's failure to 
cooperate, the Board will decide the claim without the 
benefit of the VA examination ordered by the RO.  See 38 
C.F.R. § 3.655(b).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

Increased Initial Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7820, infections of the skin not listed elsewhere are to be 
evaluated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending upon 
predominant disability.  

Under the provisions of Diagnostic Code 7806 a noncompensable 
evaluation contemplates less than five percent of the entire 
body or less than five percent of exposed areas affected, and 
no more than topical therapy required during the past 12-
month period.  A 10 percent evaluation is warranted for cases 
with at least five percent, but less than 20 percent of the 
entire body, or at least five percent, but less than 20 
percent, of exposed areas affected; or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation is 
assigned in cases of 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12- month period.  A 60 
percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  
Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or (Diagnostic 
Codes 7801-7805), depending upon the predominant disability.

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim will be considered solely under 
the criteria effective as of the date of the claim.

Analysis

In a March 2006 rating decision, the RO granted service 
connection for herpes on the basis of in-service treatment 
for this disorder.  A noncompensable evaluation was assigned, 
effective from December 2005.  This evaluation was based upon 
findings from the service treatment records and post service 
treatment records as no VA examination had been conducted 
prior to the rating decision.

Records from Charleston OB/GYN for the period from October 
1992 to October 2005 show management of herpes outbreaks with 
Famvir, an orally administered medication.  On VA examination 
in May 2006, the examiner noted that the herpes was treated 
with Famvir suppressive therapy.  She reported that she would 
get vaginal herpes with menses about five or six times per 
year.  

VA treatment records include an entry dated in November 2006 
which indicates that, since starting suppressive treatment, 
she was having outbreaks only every three to four months 
whereas before she was having them with every period.  Her 
medication list included famcyclovir, 250 mg twice a day, for 
chronic suppression.  

In evaluating the above evidence, the Board finds the herpes 
disability warrants a 10 percent rating under Diagnostic Code 
7806.  Specifically, the Board finds that, in this case, the 
treatment for the chronic herpes outbreaks constitutes 
intermittent systemic therapy for a total duration of less 
than six weeks during any continuous 12-month period of the 
claim.  The Board notes that information readily available on 
the internet reflects that Famvir is an orally administered 
prodrug of the antiviral agent penciclovir.  The Board finds 
that it, in this instance, this prescribed suppression 
treatment meets the criteria of intermittent systemic 
therapy.  For this reason, and after resolving all doubt in 
the Veteran's favor under 38 C.F.R. § 4.3, the Board finds 
that a 10 percent rating, but no higher, is warranted.

That having been determined, there is no evidence from any 
period during the pendency of this appeal to support a 
schedular evaluation in excess of 10 percent.  Specifically, 
the Board notes that the VA examination and treatment records 
have shown good control with medication.  The condition does 
not involve any exposed areas and involves less than 20 
percent of the entire body.  It is productive of no scarring.  
Accordingly, there is no schedular basis for assigning more 
than a 10 percent rating.  Consideration has been given to 
assigning staged ratings for the herpes; however, at no time 
during the period in question has the disability warranted 
more a 10 percent rating.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also expressly considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(a) (2009).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for her disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  Although she has 
made contentions as to severity, the Board also notes that 
the Veteran did not report examination which could have 
provided valuable information on this issue.  The Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis-degenerative disc disease of the cervical spine

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine.  While the service treatment 
records indicate complaints of and treatment for shoulder and 
neck pain in June 1992, and the post-service record reflects 
treatment for headache, neck and cervical spine pain 
periodically from 2002 through 2006, the record does not show 
that any degenerative disc disease of the cervical spine that 
has existed during the pendency of this claim was present in 
service or is etiologically related to service.

The Board recognizes the Veteran's in-service complaints of 
and treatment for neck and radiating shoulder pain in June 
1992.  This was assessed as strain.  No cervical spine 
disability or disc disease was diagnosed, and the Veteran was 
told to return if the condition did not improve.

The Board also recognizes the post-service treatment records 
indicating treatment for headaches, cervical spine problems 
and neck problems.  During that time, the Veteran was treated 
with adjustments and electrostimulation on several occasions 
at Charleston Neck and Back Center for tenderness in the 
neck.  

However, the record does not reflect that a degenerative disc 
disease of the cervical spine existing at any point during 
the pendency of the Veteran's claim is related to the 
isolated complaints as to the neck and shoulder, or the 
finding of strain, present in service.  The Veteran was not 
diagnosed as having any chronic disease of this nature in 
service.  To the extent that the Veteran's experienced neck 
pain both in service and after service, the evidence does not 
show that such symptoms are related to the same disorder.  In 
this regard, the Board notes that the Veteran is competent to 
state that she experienced symptoms in service and after 
service.  However, the Board also notes that the Veteran's 
in-service symptomatology primarily consisted of isolated 
indications of neck and shoulder pain attributed to strain, 
while the Veteran's post-service symptomatology primarily 
relates to pain in the neck and back described as tenderness 
and abnormal joint function in the thoracic and lumbar 
regions, first noted years after service.  

Furthermore, while the Veteran is competent to describe her 
symptomatology, she is not competent to determine that her 
in-service neck and pain-related problems, assessed as 
strain, were manifestations of a currently diagnosed 
degenerative disc disease of the cervical spine, or are 
etiologically or causally related to a current disability.  
The record does not contain competent evidence linking any 
post-service degenerative disc disease of the cervical spine 
to the Veteran's in-service complaints, or otherwise linking 
such a disorder to service.  In this regard, the Board notes 
that VA attempted to provide a medical examination to 
determine the etiology of any current degenerative disc 
disease of the cervical spine, but the veteran failed to 
report for the examination.

Accordingly, this claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.

Analysis-tinea versicolor of the neck

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for tinea versicolor of the neck.  While the 
service treatment records indicate complaints of and 
treatment for irritated skin in November 1991, and the post-
service record reflects treatment for tinea versicolor 
periodically from April 2006, the record does not show that 
any tinea versicolor that has existed during the pendency of 
this claim was present in service or is etiologically related 
to service.

The Board recognizes the Veteran's in-service complaints of 
and treatment for irritated skin along the legs, arms, back 
and neck in November 1991.  The findings included small areas 
of erythema on the lateral aspects of both feet with no other 
findings and were assessed as "skin irritation (subj)."  No 
tinea versicolor was diagnosed, and the Veteran was told to 
return if the condition did not improve.

The Board also recognizes the post-service treatment records 
indicating treatment for tinea versicolor dating from 2006, 
as well as a notation during an April 2001 gynecologic 
examination that a rash on the trunk may be a variant of 
tinea.  Dermatologist H K, M.D., treated the Veteran for 
tinea versicolor in April 2006.  At that time, he opined that 
the Veteran has severe tinea versicolor.  He reported that it 
was his understanding that this condition did not cause the 
Veteran any difficulty until service.  He opined that it was 
more likely than not that the current tinea versicolor was 
flared and made more severe by her service.  

The Board has considered Dr. K's opinion but does not find it 
to be sufficiently probative to establish a nexus between the 
Veteran's tinea versicolor and her active service.  He did 
not indicate he reviewed the claims folder and made his 
assessment of in service tinea on the Veteran's report.  
There is no evidence of recurring rash in service treatment 
records, as discussed above.  

The Board recognizes that, while the opinion does not support 
a favorable decision on the merits, it might indicate that a 
current disability may be associated with military service.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this regard, the Board notes that 
the Veteran was afforded the opportunity for a VA 
examination, but failed to report for it, and has not 
expressed a willingness to be rescheduled for another 
examination.  Thus, as noted above, remand for a new medical 
examination is not warranted.

The record does not reflect that tinea versicolor of the neck 
existing at any point during the pendency of the Veteran's 
claim is related to the any isolated complaints as to the 
skin present in service.  The Veteran was not diagnosed as 
having any chronic disease of this nature in service.  To the 
extent that the Veteran's experienced skin problems both in 
service and after service, the evidence does not show that 
such symptoms are related to the same disorder.  In this 
regard, the Board notes that the Veteran is competent to 
state that she experienced symptoms in service and after 
service.  However, the Board also notes that the Veteran's 
in-service symptomatology primarily consisted of an isolated 
indication of skin irritation, while the Veteran's post-
service symptomatology primarily relates to tinea versicolor 
first medically documented many years after service.  

Furthermore, while the Veteran is competent to describe her 
symptomatology, she is not competent to determine that her 
isolated in-service skin irritation was a manifestation of a 
currently diagnosed tinea versicolor, or is etiologically or 
causally related to a current disability.  As discussed 
above, the Board has found Dr. K's opinion to be of limited 
probative value because it is based on the Veteran's 
recitation of facts which are inconsistent with the record.  

Accordingly, this claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.




ORDER

Entitlement to an initial 10 percent rating, and no more, for 
herpes is granted, subject to the criteria governing the 
award of monetary benefits.

Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as right shoulder 
injury with pain radiating into neck and cervical spine 
causing headaches) is denied.

Entitlement to service connection for tinea versicolor of the 
neck is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


